Citation Nr: 9915428	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 1996 rating determination by the Roanoke, Virginia, 
Regional Office (RO) which denied service connection for 
hepatitis.  The RO found that the veteran's claim was not 
well grounded.  This case was before the Board in April 1998 
and remanded for additional development and adjudication.

In a subsequent August 1998 supplemental statement of the 
case, the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
hepatitis.  


FINDINGS OF FACT

1.  An August 1993 rating decision denied service connection 
for hepatitis; the veteran was notified of this determination 
and did not file an appeal.

2.  The evidence received since the August 1993 rating 
decision is not probative of the issue at hand as to whether 
the veteran currently has hepatitis residuals related to 
military service, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and thus, does not serve to reopen the veteran's claim for 
service connection for hepatitis.


CONCLUSION OF LAW

As new and material evidence has not been submitted, the 
claim for service connection for hepatitis is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for service connection was denied by the 
RO in August 1993 on the basis that there were no medical 
records to show that the veteran was treated for hepatitis 
during service or in the years after the veteran was 
discharged from service.  A VA examination in March 1993 did 
not reveal physical evidence of hepatitis residuals.  The 
veteran was notified of this decision that same month and did 
not appeal.  In a February 1996 rating decision, the RO 
concluded that the veteran's claim for service connection for 
hepatis was not well grounded.  Following the Board remand of 
April 1998, the RO issued a supplemental statement of the 
case informing the veteran that new and material evidence had 
not been submitted to reopen his claim for service connection 
for hepatitis.

Evidence considered by the RO in August 1993 includes a March 
1993 VA examination report.  The veteran reported that while 
in France in 1945 he became "very sick and turned yellow" 
and was hospitalized in Paris and then England and later 
taken to the U.S. to Camp Fannin, in Texas.  He reported that 
he has had no residuals from his hepatitis problem.  He 
denied a problems with his appetite, bowels or other 
symptomatology associated with hepatitis.  The clinical 
assessment was history of hepatitis; physical examination 
showed no residuals.  

Attempts by the RO to obtain the veteran's service medical 
records through official channels and from the veteran met 
with negative results.  In an effort to reconstruct his 
service medical records, National Personnel Records Center 
(NPRC) performed a search of alternate records, including 
morning reports and daily sick reports.  Of record is a 
completed VA Form 21-3101 which indicates that the sick 
reports of the 142nd Inf. Reg. Co. "H" failed to show any 
remarks pertaining to the veteran between February 1944 and 
May 1944 and February 1945 and May 1945.

Since the August 1993 decision the veteran has submitted 
evidence in the form of lay statements from three men who 
served with him from December 21, 1943 to February 13, 1945.  
These statements indicate that the veteran was diagnosed with 
hepatitis in February 1945 and hospitalized for six weeks at 
an Army Hospital in Paris, France and for an additional week 
at Camp Picket in Virginia.

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in November 1997.  He 
testified that he was treated for hepatitis in service and 
about a year after discharge had an exacerbation of the same 
symptoms.  He testified that at that time he was home from 
work for two weeks with flu-like symptoms and that these 
symptoms were similar to his hepatitis symptoms in service.  
The veteran testified that he was later hospitalized for 
three weeks in 1955 with similar symptoms and again in 1960.  
The veteran then testified that he was most recently 
hospitalized five years ago again with flu-like symptoms, 
possibly pneumonia, and that diabetes was subsequently 
diagnosed.  The veteran testified that he was told that his 
service medical records were destroyed in a fire and 
indicated that records from his private doctor in 1946 were 
unavailable.  He testified that he has not received regular 
treatment from the VA and is not on any medication for 
hepatitis.  

The case was remanded in April 1998 for further development 
and adjudication.  The purpose of the remand was to obtain 
additional information from the veteran in order that records 
during and subsequent to service could be obtained as well as 
another search for service medical records could be 
attempted.  The Board notes that the veteran did not respond 
to the remand development letter sent to him by the RO in 
April 1998.

Analysis

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the veteran's claim.  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet.App. 64 (1995).  Similarly, the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet.App. 
46 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that when a veteran's service 
medical records are lost or destroyed, VA has a duty to 
advise the veteran of alternative methods to assist him in 
supporting his claim.  Garelo v. Derwinski, 2 Vet.App. 619 
(1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
veteran was advised of alternative methods in correspondence 
sent to him from the RO in August 1993 and in April 1998.  To 
that end, lay statements were associated with the claims 
folder, and a travel board hearing was held.  The Board 
believes that the evidentiary record has been developed to 
the extent possible, and that further efforts would likely 
prove to be fruitless.  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record.

In August 1993 the RO denied service connection for 
hepatitis.  As the veteran did not appeal that decision, it 
is considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (Federal Circuit) (eliminating the Court-imposed 
requirement that the evidence in question, when considered 
along with all of the evidence of record, both new and old, 
be of sufficient probative value to change the outcome of the 
case).  Section 3.156 only requires that the evidence in 
question, by itself, or when considered in conjunction with 
the evidence already of record, be of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, this is the standard that must be 
employed by the Board.  See 38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 1998).  Moreover, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).

The Court has also held that in order to reopen a previously 
and finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.   Evans v. 
Brown, 9 Vet.App. 273 (1996).

In the August 1998 supplemental statement of the case, the RO 
included the language struck down in Hodge, but also 
indicated that no further evidence had been received in 
response to a request for additional records.  Accordingly, 
the Board need not remand this case to the RO to permit it 
the opportunity to consider the issues on appeal in light of 
the change brought about in Hodge.

Regarding the statements submitted from fellow servicemen 
that the veteran was hospitalized with hepatitis in February 
1945, to the extent they are considered new, they are not 
material, in that they are not probative of the issue at 
hand, that is, they do not demonstrate that the veteran 
suffers from (or ever suffered from) residuals of hepatitis, 
and are not, by themselves or in connection with evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The four virtually identical statements give no indication 
that the writers have any specialized medical training which 
would make them competent to testify about a medical 
diagnosis and do not show a nexus between the veteran's claim 
of hepatitis in service and any current medical disorder.  

The veteran's hearing testimony has also been considered and 
is a restatement of his basic contention, i.e. that hepatitis 
residuals that were incurred during his period of active 
service.  His opinion that he has current hepatitis residuals 
is insufficient to support a claim for service connection 
since he lacks the medical knowledge and expertise to proffer 
such a judgment.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Also such an opinion, alone, without corroboration 
by competent medical records, is not sufficient to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, 214 (1993).  In light 
of the fact that the RO has already considered such 
contentions, it is apparent that consideration of the 
veteran's hearing testimony does not constitute new and 
material evidence.  While his hearing testimony is considered 
credible insofar as he testified concerning his observable 
symptoms and belief concerning his claim, it does not provide 
new and material evidence to reopen the claim.

Regarding the fact that service medical records may be 
missing from the file, the Board notes that, even if hospital 
records from 1945 were of record, the subsequent March 1993 
VA examination report demonstrates that the veteran had no 
residuals of hepatitis.  Although the veteran claims he has 
received treatment for hepatis since service.  He has 
submitted no medical records to support his claim  and failed 
to send the medical releases necessary for the RO to obtain 
this information from his private physicians.  

In sum, the evidence associated with the file subsequent to 
the August 1993 rating decision is not new and material, in 
that it is not probative of the issue at hand - whether the 
veteran currently has residuals of hepatitis related to 
service.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
claim for service connection for hepatitis.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet.App. 69, 77-80 (1995)).  Moreover, the Board 
does not conclude that additional development, as mandated by 
Robinette, is required in the case as there is no evidence 
mentioned which would be required to make the application 
complete.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for 
hepatitis is denied.



		
	MARJORIE A. AUER
	Acting Member, Board of Veterans' Appeals



 

